Citation Nr: 9909170	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-27 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to service connection for allergy related 
diseases, including sinusitis, allergic rhinitis, hay fever, 
and a skin disorder.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for asthma.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had mostly continuous service from December 1942 
to July 1953.  His awards and decoration include the Legion 
of Merit, with no awards or decorations specific to combat.  

The veteran, in his original claim for disability benefits in 
January 1988, reported tuberculosis (TB) and bronchitis in 
1950 and 1951.  In additional statements he referred to 
asthma.  There were references to medical treatment for 
chronic allergic rhinitis and sinusitis from 1972 to 1975, by 
a local physician, and medical diagnoses of asthma in 1985.  
A rating action in February 1989 denied service connection 
for asthma with history of tuberculosis, in addition to other 
non-related disorders.  The rating memorandum included 
reference to the annual physical in April 1953, and post 
service records.  That same month the veteran was provided 
with notice of the denial, and his appellate rights but he 
did not appeal.  

This appeal started with the veteran's August 1995 claim for 
service connection for "sinusitis" and bilateral flat feet, 
and the issue of service connection for sinusitis was 
developed accordingly.  The RO, in an August 1998 
supplemental statement of the case (SSOC), rephrased the 
issue to read service connection for allergy related 
diseases, including sinusitis, allergic rhinitis, hay fever, 
asthma and a skin condition, to more accurately reflect the 
veteran's multiple contentions.  Because of the prior denial 
of service connection for asthma, the Board has made this a 
separate issue.  The Board has a legal duty to make a 
preliminary determination as to whether new and material 
evidence has been submitted regardless of the RO's actions.  
Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996).  If the 
Board does not find that new and material evidence has been 
submitted, the Board is without jurisdiction over the claim.  
In passing the Board notes that if the veteran is seeking 
service connection for a skin disorder, separate and apart 
from any disorder allergy related, he must specifically make 
that a claim with the RO.

The veteran provided testimony before a traveling member of 
the Board, sitting at Phoenix, Arizona, in January 1999.  


REMAND

The veteran, in a letter dated in January 1988, made 
reference to "reserve drills," and in a letter dated in 
July 1997 he reported that in addition to his 10 plus years 
of active service, he completed 5 years and 4 months of Air 
Force Reserve duty.  One of the veteran's major contentions 
is that his medical records from his active service are 
incomplete.  Clearly, the possibility of service medical 
records in the veteran's reserve records cannot be 
overlooked.  This will, however, require cooperation on the 
part of the veteran in providing the necessary information 
concerning his reserve unit(s).

Preliminary review of the record appears to show that the 
veteran in a letter dated March 12, 1997, advanced arguments 
or error in the 1988 rating determination with regard to his 
"original claim for Allergic Rhinitis."   In a September 
1997 determination, the hearing officer pointed out that the 
1988 adjudication did not address allergic rhinitis.   
Although the veteran has referred to language on the 
notification letter mentioning asthma, he has not pointed to 
language referring to allergic rhinitis.  In view of the 
extensive evidentiary assertions and arguments advanced by 
the claimant, the Board must advise the appellant and remind 
the representative, that there are very high hurdles set 
forth by the governing regulations and the United States 
Court of Veterans Appeals (Court) that must be surmounted to 
raise a valid claim of clear and unmistakable error (CUE).  
Pursuant to 38 C.F.R. § 3.105(e) (1992), previous 
determinations which are final and binding . . . will be 
accepted as correct in the absence of CUE.  A CUE is 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  If indeed the veteran is 
attempting to raise a CUE claim, he must raise specific 
instances of error of fact or law, based on the evidence of 
record at that time of the determination being challenged and 
the law in effect at the time.  Simply to claim CUE on the 
basis that previous adjudication had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Russell, supra.  Similarly, neither can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error."  Likewise, 
arguing that a prior determination contained error on the 
basis of a subsequent change in law or on the basis of 
evidence not of record at the time of the determination can 
not raise a valid claim of CUE.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  This case is remanded for actions 
as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  He is reminded 
that resubmission of duplicate copies of 
evidence already of record merely slows 
review of his claim.  The Board would 
further point out that where the issue is 
one of entitlement to service connection, 
once there is competent medical evidence 
establishing the current existence of the 
claimed disability, additional evidence 
simply confirming the current existence 
of a disorder, or current treatment 
thereof, does not advance the claim.  
Evidence that would be highly germane and 
probative would include competent medical 
evidence linking current disability to 
injury or disease incurred or aggravated 
in service or demonstrating a continuity 
of symptomatology from service to the 
present.  The veteran is further advised 
that lay parties are competent to 
describe manifestations of a disorder 
perceptible to a lay party.  Lay parties 
are not, however, competent to provide a 
medical diagnosis or to provide a 
competent medical opinion linking a 
current disability to a disease or injury 
in service, unless the current disability 
is one that a lay party is competent to 
identify.  Examples of disabilities a lay 
party is competent to identify include 
flat feet or a scar.  Savage v. Gober, 10 
Vet. App. 488 (1997);  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

2. The RO should contact the veteran and 
ask that he provide appropriate 
information concerning his Air Force 
Reserve time, to include specific unit 
designation(s), location of unit, and 
time and date of participation.  The RO, 
using information provided by the veteran 
should then attempt to secure all medical 
records associated with his Air Force 
reserve records.  All leads are to be 
followed to their logical conclusion.

The Court has made it clear that the 
"duty to assist" is not a one way 
street, and that the claimant can not 
stand idle when the duty is invoked by 
failing to provide important information 
or otherwise failing to cooperate.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991) 
(aff'd on reconsideration, 1 Vet. App. 
460 (1991); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992)

3.  Following the above, after review of 
all the evidence received, the RO should 
once again adjudicate the issues on 
appeal, to include whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for asthma.

If any benefits sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

